1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ROBERT LEE JENKINS, JR.,        Case No. CV 18-9026 ODW (SS)

12                    Petitioner,
                                     ORDER ACCEPTING FINDINGS,
13        v.
                                     CONCLUSIONS AND RECOMMENDATIONS
14   ON HABEAS CORPUS,
                                     OF UNITED STATES MAGISTRATE JUDGE
15                    Respondent.

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, all of the records and files herein, and the Magistrate
19   Judge’s Report and Recommendation.   The time for filing Objections
20   to the Report and Recommendation has passed and no Objections have

21   been received.    Accordingly, the Court accepts and adopts the

22   findings, conclusions and recommendations of the Magistrate Judge.

23   \\

24   \\

25   \\

26   \\

27   \\

28   \\
1         IT IS ORDERED that the Petition is denied and Judgment shall

2    be entered dismissing this action with prejudice.

3

4         IT IS FURTHER ORDERED that the Clerk serve copies of this

5    Order and the Judgment herein on Petitioner at his address of

6    record and on counsel for Respondent.

7

8         LET JUDGMENT BE ENTERED ACCORDINGLY.

9
10
     DATED: April 18, 2019
11

12                                       OTIS D. WRIGHT, II
                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                     2
